Citation Nr: 1702546	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to a rating in excess of 30 percent for right carpal tunnel syndrome.

4.  Entitlement to an effective date earlier than October 22, 2010, for the grant of an increased rating of 30 percent for right carpal tunnel syndrome.

5.  Entitlement to an increased rating for hypertension with ventricular ectopy, currently rated as 20 percent disabling prior to July 1, 2011, and as 10 percent disabling thereafter, to include the propriety of the reduction from 20 percent.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the September 2010 rating decision, the RO denied a request to reopen a previously denied claim of service connection for fibromyalgia.  It also denied a rating in excess of 20 percent for hypertension with ventricular ectopy.  The Veteran submitted notices of disagreement for both issues in October 2010.  Subsequently, the RO proposed and ultimately implemented a reduction to a  noncompensable rating for hypertension with ventricular ectopy.  See rating decisions from November 2010 and April 2011.

Rating reductions claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reductions resulted from the Veteran's claim for a higher rating for his hypertension, and he continued to request a higher rating even after the reductions were finalized.  See August 2011 notice of disagreement.  Therefore, both the increased rating claim and the propriety of the rating reduction are on appeal.

In the July 2011 rating decision, the RO denied service connection for arthritis, granted an increased rating of 30 percent for right carpal tunnel syndrome (previously characterized as a right wrist condition), effective October 22, 2010, denied a compensable rating for hypertension with ventricular ectopy, and denied entitlement to a TDIU.  The Veteran appealed this decision in August 2011.  Thereafter, in an April 2013 rating decision, the RO granted an increased rating of 10 percent, but no higher, for hypertension with ventricular ectopy, effective July 1, 2011.  See also April 2013 statement of the case.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in June 2015.  A transcript of that hearing is of record.  As desired by the Veteran and her attorney, the hearing focused only on the issues of service connection for fibromyalgia and entitlement to a TDIU.  See Hearing Transcript at 2.  

The Board previously considered this matter in October 2015, at which time it reopened the previously denied claim of service connection for fibromyalgia and remanded all other issues for additional development.

The issues of service connection for fibromyalgia and arthritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's right carpal tunnel syndrome is manifested by no more than moderate incomplete paralysis of the median nerve.

2. On May 22, 2010, the Veteran submitted a statement reporting a worsening of her service-connected right carpal tunnel syndrome and that she had to quit a job due to this disability.

3.  The weight of the evidence fails to show that the Veteran's hypertension manifested sustained improvement.

4. The weight of the evidence fails to show that the Veteran's hypertension has resulted in diastolic pressure predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to an effective date of May 22, 2010, but no earlier, for the assignment of a 30 percent rating for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The reduction in the rating for hypertension from 20 percent was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.104, Diagnostic Code 7101 (2016).

4.  The criteria for a rating in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.104, Diagnostic Code 7101 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate her claim of an increased rating for hypertension and her right wrist in July 2010, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include VA and Social Security Administration records, which were obtained pursuant to the October 2015 Board remand.

VA provided VA examinations in October 2010 and November 2010 to determine the severity of the Veteran's hypertension and right wrist disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Right Carpal Tunnel Syndrome

As stated in the introduction, a July 2011 rating decision granted an increased rating of 30 percent for right carpal tunnel syndrome, effective October 22, 2010.  The Veteran appealed both the assigned rating and the effective date in August 2011.

      1.  Earlier Effective Date

VA regulations state that entitlement to an effective date for an increased rating claim, or claim for entitlement to a TDIU, will be based upon the date of claim, or the date that entitlement arose, whichever is later.  Pursuant to the provisions of 38 U.S.C.A. § 5110(a), "unless specifically provided otherwise in this chapter...a claim for increase(d) compensation...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a).  38 U.S.C.A. § 5110(b)(2) then "specifically provides otherwise" by stating as follows: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if the application is received within one year from such date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. § 3.400(o)(1)(2) (effective date of award of increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date, otherwise, date of receipt of claim).  Therefore, the Veteran cannot be granted an effective date for her current rating for right carpal tunnel syndrome prior to the date of claim for an increase, unless it is found to be factually ascertainable within one year prior to the date of the claim. 

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2016).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011). 

Prior to regulations effective March 24, 2015, VA was required to look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.155 (2011).  In some cases, a report of examination or hospitalization could be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

In this case, the July 2011 rating decision found that the Veteran filed a claim for an increased evaluation that was received on October 22, 2010.  The RO assigned a higher rating of 30 percent for right carpal tunnel syndrome, effective that date.

A review of the record does not reveal a claim for an increased rating received on October 22, 2010.  The October 2015 Board remand instructed the RO to attempt to locate this communication and associate it with the claims file.  Such efforts were unsuccessful.  See June 2016 supplemental statement of the case.  

Upon further review of the record, the Board notes that, on July 9, 2010, VA received a statement from the Veteran where she requested an increase for "a service connection disabilities (sic) currently rated at 20 percent hypertension."  Prior to that, the record shows a statement postmarked May 22, 2010, addressed to the President of the United States, where the Veteran stated that her service-connected disability had worsened and that she had unsuccessfully tried to get an increased rating.  The Veteran added that she had to quit her job at the post office due to her condition.

The Board further notes that a September 2007 rating decision denied a rating in excess of 10 percent for the Veteran's service-connected right wrist condition.  The Veteran did not appeal this decision.  Further, VA did not receive any additional evidence within one year of the September 2007 rating decision.  Therefore, the rating decision became final.  38 U.S.C.A. § 7105.

In view of the above, the Board finds that the Veteran's letter to the President constitutes an informal claim for an increased rating for her service-connected right wrist disability (as was then allowed by VA regulation).  Therefore, the date of her claim is considered to be May 22, 2010.  The Board further finds that an increase in the Veteran's service-connected right hand disability is not factually ascertainable within one year prior to May 22, 2010.  The record shows that no medical or lay evidence was received during that period.  

In sum, entitlement to an effective date of May 22, 2010, but no earlier, for the assignment of 70 percent rating for right carpal tunnel syndrome is warranted.

      2.  Increased Rating

The Veteran's right carpal tunnel syndrome is currently rated as 30 percent disabling under Diagnostic Code 5299-8515.  Diagnostic Code 8515 pertains to paralysis of the median nerve.  38 C.F.R. § 4.124a.

Initially, the Board observes that the record reflects that the Veteran is right-handed.  See November 2010 VA examination.  Pursuant to diagnostic Code 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The Board notes that neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran underwent a VA examination of her right wrist in November 2011.  She stated that she resigned from her job at the postal service in December 2000 due to right hand/wrist issues at that time.  She later sought work at a department store but her hand symptoms would not allow her to perform work assignments.  She mentioned that her hands swell and become stiff with computer use and that she wore a splint that provided short-term relief.  She reported dropping items and difficulty in grasping items.  

On examination, the examiner noted right hand/wrist pain, stiffness, limited motion, and swelling.  Flare-ups of moderate severity were noted, which, per the Veteran, did not result in any additional limitation of motion.  The examination showed joint swelling, effusion, tenderness or laxity.  There was tenderness with palpation of CMC joint and all digit swelling.  Active range of motion for the right wrist was as follows: dorsiflexion 0 to 70 degrees, wrist plantar flexion 0 to 80 degrees, wrist ulnar deviation 0 to 45 degrees, wrist radial deviation 0 to 20 degrees.  There was objective evidence of pain on active motion and after at least three repetitions.  There was decreased muscle strength with evidence of thenar atrophy.  There was no joint prosthesis or ankylosis.  The right medial nerve had decreased light touch, numbness, and tingling.

No other examinations or clinical records contain additional specific findings relevant to the evaluation of the Veteran's carpal tunnel syndrome.

Based on these findings, the Board finds that there are no distinctive periods where the Veteran met or nearly approximated the criteria for a rating in excess of 30 percent under Diagnostic Code 8515.  In this regard, although the Veteran has reported functional impairment as a result of her right hand disability, the objective medical evidence does not reflect that the disability is manifested by symptoms that are more than moderate in degree.  In particular, she reported flare-ups that were noted to be of moderate severity, and further denied any additional functional limitation resulting from such flare-ups.  As such, even with consideration of her reported functional impairment, her objective symptoms do not more nearly approximate the criteria for severe incomplete paralysis.  In reaching this conclusion, the Board has reviewed and considered recent VA treatment records obtained pursuant to the October 2015 remand.  Accordingly, the Board finds that the evidence more nearly approximates the criteria for moderate incomplete paralysis, and a rating in excess of 30 percent is not warranted at any time during the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  Her symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 30 percent during the period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2016).

Hypertension

The Veteran raised the issue of an increased rating for her hypertension in a statement received July 9, 2010.  At the time, her hypertension was rated as 20 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.104.  A September 2010 rating decision continued the 20 percent rating.  Thereafter, a November 2010 rating decision proposed a reduction from 20 percent to noncompensable.  Thereafter, an April 2011 rating decision implemented the proposed rating reduction, effective July 1, 2011.  Subsequently, an April 2013 rating decision assigned a higher rating of 10 percent, effective July 1, 2011.

      1.  Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421.

In this case, the Board finds that the reduction in rating from 20 percent for the Veteran's hypertension was improper.  The preponderance of the evidence does not demonstrate that the Veteran's disability has manifested sustained improvement.

A June 1996 rating decision assigned a 20 percent rating for hypertension based on blood pressure readings of 170/90, 128/80, 148/82, and 150/86, and on reports of subjective symptoms, such as headaches associated with high blood pressure.

The Veteran underwent an October 2010 VA examination.  The examination report reflects blood pressure readings of 123/82, 121/74, and 118/79.  She again reported headaches associated with her high blood pressure.  A subsequent November 2010 VA examination shows a blood pressure reading of 109/81.

VA treatment records show the following blood pressure readings:

Date
BP
7/09
134/79
8/10
111/65
9/10
128/77
11/10
115/73
2/11
118/78
4/11
100/72
6/11
109/71
8/11
117/73
9/11
142/89
11/11
121/76
1/12
150/97
4/12
142/88
5/12
126/79
12/12
122/72
1/13
117/77 (resting)
166/74 (peak)
7/13
105/65
6/15
102/62
11/15
136/86
11/15
137/87

See VA treatment records received July 19, 2010, June 13, 2011, and May 11, 2016.

These objective findings fail to show sustained improvement.  Significantly, blood pressure readings from September 2011, January 2012, April 2012, and November 2015 show higher diastolic pressure than the ones in May 1996 (which were the basis for the 20 percent rating).  These include a January 2012 reading of 150/97.

Resolving doubt in favor of the Veteran, the Board finds that the preponderance of the evidence does not demonstrate that the Veteran's hypertension has manifested sustained improvement.  As such, the rating reduction was inappropriate, and the 20 percent rating is reinstated from July 1, 2011, forward.

      2.  Increased Rating

Diagnostic Code 7101 provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Having reviewed blood pressure reading reflected in VA examination report and treatment records, the evidence fails to show that the Veteran's diastolic pressure is predominantly 120 or more.  In fact, the highest diastolic pressure recorded was 97, in January 2012.  In the absence of such evidence, the Veteran does not meet the criteria for a higher rating of 40 percent for hypertension.  Id.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the evidence does not support assignment of a rating in excess of 20 percent for the Veteran's hypertension.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 30 percent for right carpal tunnel syndrome is denied.

Entitlement to an effective date of May 22, 2010, but no earlier, for the assignment of 70 percent rating for right carpal tunnel syndrome is granted.

The reduction in the rating for hypertension from 20 percent was not proper and restoration of the 20 percent rating is granted.

Entitlement to a rating in excess of 20 percent for hypertension is denied.


REMAND

Service Connection for Fibromyalgia and Arthritis

Pursuant to the October 2015 Board remand, the Veteran underwent a VA examination in January 2016.  The VA examiner confirmed the Veteran's diagnosis of fibromyalgia, as well as her diagnosis of arthritis in knees and shoulders.  Regarding the etiology of these disabilities, the examiner found that it would be speculative for her to issue an opinion, as she did not have access to the Veteran's service treatment records.  In view of the above, the RO requested an addendum opinion with consideration of service treatment records.  

The VA examiner issued an addendum opinion on February 18, 2016.  See CAPRI records, received May 11, 2016, at 9.  The examiner again stated that she did not have access to the Veteran's service treatment records, therefore she could only speculate as to the etiology of the fibromyalgia.  With regard to the arthritis, the examiner stated that the Veteran did have arthritis in the AC joint and knee, but that it did not occur in service and was not related to a service-connected disability, to include right carpal tunnel syndrome.  Similarly, the arthritis was not aggravated by a service-connected disability.

In a subsequent opinion dated February 24, 2016, the VA examiner noted review of the Veteran's service treatment records and opined that the Veteran's claimed fibromyalgia was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran had, and was evaluated for, right wrist and arm pain in service.  The examiner further noted that there was no mention of a diagnosis of fibromyalgia in the service treatment records and that there was no concrete medical evidence available to say that the arm pain could have triggered fibromyalgia in later life.  The examiner also considered whether the Veteran's fibromyalgia was caused or aggravated by her service-connected right wrist condition, currently characterized as right carpal tunnel syndrome.  In this regard, the examiner opined that the fibromyalgia was less likely than not proximately due to, or the result of the Veteran's service-connected right wrist disability.  She stated that there is no definitive evidence that fibromyalgia is caused by wrist injury.  Similarly, she indicated that the Veteran's fibromyalgia was not aggravated by her service-connected right wrist injury.

The February 2016 VA opinions are inadequate for the following reasons.  With regard to the claimed fibromyalgia, the examiner noted the Veteran's complaints of, and treatment for, right wrist and arm pain in service.  The Veteran's service treatment records, however, show additional complaints that are potentially relevant.  As noted by the Board in its October 2015 remand, service treatment records show complaints of pain in her right hand, wrist, elbow, shoulder, hip, and thigh.  In addition, a November 1988 evaluation report shows a diagnosis of possible somatization disorder.  The VA opinion does not show adequate consideration of this evidence.  Finally, the Board notes that the examiner's opinion is based on the absence of (1) an in-service diagnosis of fibromyalgia and (2) evidence that the in-service arm pain could have triggered fibromyalgia in later life.  The Board finds that this is a too narrow view of the Veteran's claim.  With regard to the claimed arthritis, there is no indication that the examiner had access to the Veteran's service treatment records when she issued her February 18, 2016, opinion on the etiology of the Veteran's arthritis.  Rather, the record strongly suggests that she did not have access to such records.  Furthermore, the examiner did not provide a detailed medical explanation for her conclusion.  On remand, the examiner should consider whether the Veteran's fibromyalgia and arthritis manifested in service, as evidenced by her general disability picture at the time, or is the consequence of her in-service injuries and symptoms.  Should the examiner not find a causal relationship between the current fibromyalgia and arthritis, and service, he or she should then describe the likely etiology of the claimed disabilities.


TDIU

In light of the above, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues of service connection for fibromyalgia and arthritis, insofar as the latter affect the Veteran's capacity to work.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of entitlement to a TDIU must be deferred until after the outcome of her claims of service connection for fibromyalgia and arthritis.  The Board does note that, at present, the Veteran fails to meet the percentage thresholds for an award of TDIU under 38 C.F.R. § 4.16(a).  Accordingly, unless a subsequent increase to her combined rating alters this, the file should be referred for extraschedular consideration as provided under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the January 2016 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's currently diagnosed fibromyalgia at least as likely as not (probability of 50 percent or more) related to service?  Please consider the extent to which the Veteran's fibromyalgia first manifested in service or is a consequence of any in-service injuries or symptoms, to include her general disability picture at the time.  Please also consider the Veteran's contention that her service treatment records reflect multiple diagnoses of mental and physical conditions that are consistent with fibromyalgia.  In this regard, the Board notes that service treatment records show numerous complaints of pain in different areas of the Veteran's body, most notably, her right hand, wrist, elbow, shoulder, hip, and thigh.  They also show a diagnosis of possible somatization disorder in a November 1988 evaluation report.

(b) If not related to service, is the fibromyalgia at least as likely as not proximately due to any of the Veteran's service-connected disabilities (right carpal tunnel syndrome and hypertension)?  If not, then is it at least as likely as not that the fibromyalgia has been aggravated (permanently worsened beyond it natural progression) by any of her service-connected disabilities?

The examiner must consider the Veteran's report that she began to experience fibromyalgia symptoms in service.  If the examiner rejects the Veteran's report, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered with the other evidence of record.

(c)  Is the Veteran's currently diagnosed arthritis of the knees and shoulders at least as likely as not (probability of 50 percent or more) related to service?  As before, please note that service treatment records show numerous complaints of pain in different areas of the Veteran's body, most notably, her right hand, wrist, elbow, shoulder, hip, and thigh.  They also show a diagnosis of possible somatization disorder in a November 1988 evaluation report.

(d)  If not related to service, is the arthritis at least as likely as not proximately due to any of her service-connected disabilities?  If not, then is it at least as likely as not that the arthritis has been aggravated (permanently worsened beyond it natural progression) by any of her service-connected disabilities?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered, to include medical literature submitted by the Veteran.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  Unless a change in the Veteran's combined rating elevates the Veteran to the threshold percentages outlined in 38 C.F.R. § 4.16(a), send the file to the Director, Compensation Service, for an opinion as to whether her service-connected disabilities preclude her from securing and maintaining substantially gainful employment consistent with her educational and occupational background.  

3.  Readjudicate the issues remaining on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


